··,.{.·.
           • Ao·i)isB (Rev. 02/08/2019) Judgment irl a Criminal Petfy Case (Modified)'                                                                         Pagelofl   33
                                                 UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Conunitted On or After November 1, 1987)
                                             v.

                                  Mariano Nieblas-Talavera                                            Case Number: 3:19-mj-21452

                                                                                                      Thomas S Sims
                                                                                                      Defendant's Attorney


            REGISTRATION NO. 84322298

            THE DEFENDANT:
             ~ pleaded guilty to count(s) 1 of Complaint
                                                        ~--~--~----------------------
             0 was found guilty to count( s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                     Nature of Offense                                                                        Count Number(s)
            8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                              1

              D The defendant has been found not guilty on count(s)
                                                                                             ~----------~------~
              D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            ~TIME SERVED                                          D   -~--------
                                                                                                                                            days

              lZl Assessment: $10 WAIVED lZl Fine: WAIVED
              ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                          charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.




             Received         ,
                            ~ou~s~+----1----                        MAR 2 8 2019
                                                         CLERK u ~
                                                    ~~UntERi~ oi~r~fg;~ICT COURT
                                                                                 F CALIFORNIA
                                                                                         DEPUyy
             Clerk's Office Copy                                                                                                                   3:19-mj-21452
